Citation Nr: 1114741	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  01-04 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with degenerative changes and disc herniation, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This issue was remanded in March 2007, April 2009 and May 2010.  In the most recent remands, the Board directed the RO to afford the Veteran an opportunity to testify at a Board hearing at the local RO, which was held before the undersigned in November 2010.  

Additional evidence was submitted at the Board hearing along with a waiver of RO consideration of this evidence.  However, in December 2010, the Veteran again submitted additional medical evidence, but he did not waive RO consideration of this evidence.  Nevertheless, in light of the need to remand for further development, the RO will have the opportunity to review this evidence.    

By rating decision in June 2008, the RO increased the low back disability rating to 40 percent, effective the date of claim, June 16, 2003.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After thoroughly reviewing the record, the Board finds that additional development is necessary with respect to the issue on appeal.  By way of background, the Veteran filed his current claim for an increased rating for his service-connected low back disability in June 2003.  Prior to the Veteran's claim, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Although the prior version of Diagnostic Code 5293 should not have been applicable to the current claim given the date it was filed, it appears that the RO granted a 40 percent evaluation under this criteria in the June 2008 rating decision.  Further, during the pendency of the appeal, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  

The March 2007 Board remand directed the RO to afford the Veteran with a VA examination so that the severity of his low back disability could be considered under both the old and new rating criteria for the lumbar spine.  The Veteran was afforded a VA examination in May 2008.  However, despite specific directives in the remand, the examiner failed to clearly identify any associated neurological abnormalities and provide an opinion as to whether the Veteran's neurological symptoms of his extremities equated to mild, moderate, moderately severe or severe incomplete paralysis or complete paralysis of the sciatic nerve.  Moreover, at the examination, it was observed that the Veteran did not require assistive devices.  However, at the Board hearing, the Veteran reported that he had to use a cane and back brace constantly and he also reported numbness shooting down both legs as opposed to just the right leg.  He also testified that he had been told by his VA doctor that he had unfavorable ankylosis of the spine, which was also not documented at the previous examination.  Moreover, in December 2010, the Veteran again asserted that his sciatic and incontinence symptoms had worsened.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, given the insufficiencies in the prior VA examination and based on the Veteran's hearing testimony and December 2010 statement of a possible increase in severity, the Board finds that a new VA examination is necessary to determine the severity of the Veteran's service-connected low back disability. 

Further, at the Board hearing, the Veteran also testified that he had received continuous treatment for his low back disability at the Daytona Beach, Florida VA Outpatient Clinic.  It appears that the Veteran moved to his current residence in Florida sometime at the end of 2006.  However, with the exception of a few 2009 psychiatry outpatient treatment records, the Veteran's treatment records from this clinic have not been associated with the claims file.  As VA medical records are constructively of record and must be obtained, the RO should obtain all VA treatment records the VA Outpatient Clinic in Daytona Beach, Florida.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, in January 2007, the Veteran submitted a VA Form 21-4142 Authorization to Release Information so that the RO could obtain treatment records from Marie Serritella, M.D. in Bay Shore, New York.  In this form, he indicated that he had received treatment for his posttraumatic stress disorder and headaches, which are not currently before the Board.  However, in a subsequent August 2009 VA Form 21-4142 authorization, the Veteran indicated that he had received treatment for all of his conditions with Dr. Serritella.  Importantly, it does not appear that these records have been requested.  In light of the need to remand, the Board finds that further clarification is necessary with respect to whether the Veteran received treatment for his low back disability with Dr. Serritella, and if so, appropriate steps need to be taken to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request clarification as to whether he received treatment for his low back disability from Dr. Marie Serritella in Bay Shore, New York.  If so, the Veteran should be directed to complete a VA Form 21-4142 authorization form so that the RO/AMC may request such records.  

2.  Appropriate action should be taken to obtain copies of all VA treatment records from the VA Outpatient Clinic in Daytona Beach. 

3.  The Veteran should be afforded an appropriate VA examination to ascertain the severity of his service-connected low back disability and any associated neurological abnormalities.  Pertinent orthopedic and neurological findings should be reported to allow for application of the general rating criteria for the spine, to specifically include information concerning incapacitating episodes and any findings of ankylosis.  Any and all indicated evaluations, studies, and tests, to include an EMG/NCS should be accomplished, and complaints and clinical manifestations should be reported in detail.  

The examiner is requested to specify whether the Veteran's degenerative disc disease has caused any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, specify the duration of such episodes in the past year.  The examiner is also requested to specify whether the Veteran has incontinence due to service-connected back disability or radiculopathy of the lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  

A clear rationale for all opinions should be provided as well as a discussion of the facts and medical principles involved.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the Veteran's claims file must be made available to the examiner for review.

4.  Thereafter, and after any further development deemed necessary by the RO/AMC, the RO/AMC should review the expanded record and determine if a higher rating is warranted for the service-connected low back disability and any associated neurological abnormalities.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

